Citation Nr: 0829447	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right knee 
chondromalacia.

2. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1982 and from May 2002 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.
The Board notes that the veteran had also appealed the denial 
of service connection for bilateral foot, hand, and shoulder 
arthritis; a right leg injury; lump under the left arm; and 
contusion of the esophagus.  However, on her substantive 
appeal (VA Form 9), the veteran indicated that she was only 
continuing her appeal with regard to the claims for service 
connection for right knee chondromalacia and GERD.  
Therefore, the Board considers the appeals of the other four 
issues to be withdrawn.  

When the veteran filed her substantive appeal, she requested 
a personal hearing before a Veteran's Law Judge (VLJ), 
sitting at the RO.  A hearing was scheduled for June 2007.  
Prior to that hearing, she requested that the hearing be 
rescheduled.  The veteran was then scheduled for a hearing in 
October 2007; however, she failed to appear.  Subsequently, 
she made a motion to have another hearing scheduled, and upon 
a showing of good cause, her motion was granted.  38 C.F.R. § 
20.702(d).  Accordingly, another hearing was scheduled for 
July 2008.  The veteran again failed to appear, and no 
further communication has been received from her with regard 
to a hearing.  Thus, the Board considers the request for a 
hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  Right knee chondromalacia was not shown at service 
entrance.

3.  Right knee chondromalacia clearly and unmistakably 
existed prior to service, but was not clearly and 
unmistakably not aggravated by service. 

4.  Right knee chondromalacia is related to active service.

5.  GERD was present in service and has been continuously 
symptomatic since service. 



CONCLUSIONS OF LAW

1.  Right knee chondromalacia was incurred during active duty 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2. GERD was incurred in the veteran's active duty military 
service.  38 U.S.C.A.
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection 
for right knee chondromalacia and GERD is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Initially, the Board observes that the medical evidence 
indicates that the veteran has a current diagnosis of right 
knee chondromalacia, as supported by various VA treatment 
records and the report of a June 2005 VA examination.  Thus, 
the Board finds that the veteran has a current disability of 
right knee chondromalacia.  

The Board observes that a formal enlistment examination of 
the veteran prior to entry on to active duty is not of 
record.  Without evidence to the contrary, the veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner.   

However, clear and unmistakable evidence that the injury or 
disease preexisted service and was not aggravated during 
service may rebut this presumption.  In this regard, the 
Board notes that the veteran has stated that she injured her 
right knee prior to active duty while deployed for training 
with the National Guard in February 2002.  Medical records 
associated with such injury are not of record, and the first 
records related to a right knee disability are dated in April 
2002.  These records note the February 2002 injury by 
history, and report an assessment of right knee internal 
derangement.  An X-ray at that time revealed a normal right 
knee.  Nevertheless, an MRI was scheduled and conducted in 
May 2002, just one week after entry into active duty.  The 
MRI displayed mild chondromalacia of the patella femoral 
joint in relation to the purported February 2002 injury.  

Nevertheless, there is not clear and unmistakable evidence 
that the veteran's right knee chondromalacia was not 
aggravated in service.  In this regard, the Board first notes 
that a September 2002 medical certificate reflects that the 
veteran reported no long-term damage from the February 2002 
injury.  However, treatment records subsequent to September 
2002 show complaint and treatment for the veteran's right 
knee.  Specifically, in November 2002, the veteran was 
treated for increased pain in her right knee due to a lot of 
walking up and down during recent moves.  Then, in December 
2003, she was seen for increasing episodes of right knee 
swelling and giving out on her.  Moreover, a January 2004 MRI 
again reveals chondromalacia patella of the right knee, but 
at the Grade II/III level, as well as chondromalacia of the 
medial femoral condyle.  An associated treatment record 
reports that the right knee was worse than at the 2002 MRI.  
Thus, the record shows an increase in severity of the 
veteran's right chondromalacia patella during active duty, 
along with development of involvement of the medial and 
lateral compartments of the knee.  

Further, an August 2004 private examination reflects 
continued symptomology in the right knee, and an X-ray showed 
mild to moderate degenerative disease of the patellofemoral 
compartments and mild degenerative disease of the medial and 
lateral compartments.  Therefore, the increase in severity 
was still present almost five months after service, 
indicating that such increase was likely permanent.  

The Board notes that there are two line-of-duty 
determinations of record with regard to the veteran's right 
knee disability.  One determination conducted by DA, the 
medical officer and a physician's assistant, states that the 
injury preexisted service and was aggravated by service.  A 
second determination by Dr. JV indicates that the veteran's 
right knee disability existed prior to service and was not 
aggravated by service.  There is no other objective evidence 
addressing the question of aggravation or change in severity.  

However, in a case where one competent opinion states there 
was aggravation of the disability, a second competent opinion 
that there was no aggravation of the disability does not rise 
to the level of clear and unmistakable evidence that there 
was no increase in severity during service.  Further, as 
discussed above, the medical evidence clearly reflects an 
increase in severity.  Accordingly, the Board finds that the 
evidence of record does not clearly and unmistakably show 
that the veteran's right knee chondromalacia was not 
aggravated in service.  Based on the above, the veteran is 
presumed to have been sound upon entry into service.  

Thus, the remaining question is whether the veteran's current 
right knee chondromalacia is etiologically related to her in-
service right knee disability.  Again the Board notes that 
the veteran received treatment in August 2004, five months 
after service discharge and that a diagnosis of right knee 
chondromalacia was noted at the June 2005 VA examination, 
less than a year later.  As a result, the Board finds that 
the veteran has exhibited continuity of symptomatology of her 
right knee chondromalacia from service throughout the appeal 
period.  Therefore, service connection for right knee 
chondromalacia is granted.  

With regard to the veteran's GERD, the Board notes that the 
medical evidence of record reveals a diagnosis of GERD during 
active duty in March 2004.  Specifically, the veteran 
complained of epigastric pain on and off for the prior five 
days.  Prilosec was prescribed.  Subsequent private treatment 
records show continued complaint, treatment, and diagnosis of 
GERD with the last treatment record in the claims file dated 
in September 2004.  Further, the June 2005 VA examiner 
reported a diagnosis of GERD and noted the veteran's 
continued use of Omeprazole (the generic of Prilosec) for 
symptoms.  Thus, the veteran was first diagnosed with GERD in 
March 2004 immediately prior to discharge and has displayed 
continuous symptomatology and treatment throughout the appeal 
period.  

Although the June 2005 VA examiner reported that the veteran 
stated she developed GERD in 2001, none of the medical 
evidence dated prior to March 2004 reveals a diagnosis of 
GERD, even by history.  Further, the veteran has consistently 
maintained in her personal statements submitted to VA that 
her GERD was diagnosed in March 2004.  Thus, the Board 
affords the benefit of the doubt to the veteran and 
determines that the June 2005 VA examination report was in 
error when citing the year 2001 for the onset of GERD.  
Accordingly, as the veteran's GERD was first diagnosed during 
a period of active duty, and there is continuity of 
symptomatology from onset throughout the appeal period, 
service connection for GERD is granted. 


ORDER

Service connection for right knee chondromalacia is granted.

Service connection for GERD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs



